Title: From Thomas Jefferson to Thomas Moore, 21 July 1807
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Sir
                     
                            Washington July 21. 07.
                        
                        Your letter of the 9th was recieved in due time, and has been made the subject of a consultation with mr
                            Gallatin who is peculiarly acquainted with it. he has, at my request reduced into the form of an opinion what I approve,
                            and I therefore now inclose it for your guidance & that of your collegues. I think it will be best to consider it as
                            settled that the road shall go by Union town as well as Brownsville, and that you proceed at once on that ground. it is
                            also very desirable to accomplish this season as much of the road as the appropriation will do well, beginning at Gwyn’s
                            & proceeding Westwardly.
                        I inclose you a petition lately recieved, for your information as to the opinions of others. I consider it as
                            inadmissible that the present road should go further North than Brownsville. this will not prevent other roads North &
                            South of this being opened hereafter. but as we must begin somewhere, I think a direct line from the seat of government
                            passing & connecting Cincinnati, Vincennes & St. Louis the best basis that can be formed for other roads. I address
                            this to yourself because of your being in our vicinity, but it is equally intended for your collegues. I tender to them
                            & yourself the assurances of my esteem & respect
                        
                            Th: Jefferson
                     
                        
                    